DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are cancelled. Claims 21-40 are currently pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 31, 33 & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Iwanaga (US 2014/0186709 A1).
Regarding claims 21-22 & 39, Iwanaga teaches lithium ion battery including a cathode comprising a nickel-cobalt-aluminum ternary cathode material bulk-doped with element M for a lithium ion battery, wherein the cathode material has a formula (I): (LiaNi1-x-yCoxAly)1-b-MbO2 (I) wherein M can be at least one of Ti and Mg; x>0; y>0; 1-x-y>0; 1≤ a ≤1.1 and 0< b ≤0.01 ([0044]-[0045]).
Regarding claim 31, Iwanaga teaches a method of preparing the cathode material of claim 21, comprising:												(1) performing a first sintering (i.e roasting step) on a ternary cathode material precursor with a formula of Ni1-x-yCoxAly(OH)2+y ([0074]-[0075] & [0080]);						(2) mixing a lithium source with the sintered product from step (1) followed by a second sintering (i.e pre-firing step), wherein a doping material containing element M is mixed and sintered with the precursor prior to the first sintering in step (1) ([0080] & [0094]);			(3) performing a third sintering (i.e main firing step) on the sintered product from step (2), thereby obtaining the cathode material of claim 21 which is bulk-doped with element M ([0094]).
Regarding claim 33, Nakayama teaches the method of claim 31, wherein the lithium source in step (2) is lithium hydroxide ([0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1).
Regarding claim 23, Iwanaga teaches the cathode material of claim 21 but does not explicitly teach the formula (I) being one selected from the group listed in instant claim 23. However in Iwanaga’s cathode material, Iwanaga the amount of Li ranges from 0.85 to 1.05, the amount of Ni ranges from 0.65 to 1, the amount of Co ranges from 0.05 to 0.3, the amount of Al ranges from 0.01 to 0.1 and the amount of M2 such as Ti or Mg ranges from 0 to 0.05, where the first, second and fifth compositions claimed in instant claim 24 all comprise amounts of Li, Ni, Co, Al and Ti/Mg which are within the respective ranges disclosed in Iwanaga. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1) in view of Kurita (US 2017/0187031 A1).
Regarding claims 24-25, Iwanaga teaches the cathode material of claim 21 but is silent as to the cathode material having a surface alkali residue content of no more than 0.8 wt%, wherein the surface alkali residue is a total weight content of LiOH and Li2CO3 on surface as measured by titration (claim 24) and wherein the surface alkali residue content is in a range of 0.5 wt% to 0.75 wt% (claim 25).												Kurita teaches a cathode material, wherein a surface alkali residue content on the cathode material is preferably in a range of 0.3 wt% to 1.3 wt% ([0058]) which overlaps with the presently claimed range.										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the surface alkali residue content of the cathode material to a range of 0.3 wt% to 1.3 wt% in order to obtain higher cycle performance and improve the stability of the cathode paste as taught by Kurita ([0058]).

Claims 26-28, 34-35, 37-38 & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1) in view of Fu (CN104409700A, as cited in the IDS mailed on 06/24/2021).
Regarding claims 26-27 & 40, Iwanaga teaches lithium ion battery including a cathode comprising a nickel-cobalt-aluminum ternary cathode material bulk-doped with element M for a lithium ion battery, wherein the cathode material has a formula (I): (LiaNi1-x-yCoxAly)1-b-MbO2 (I) wherein M can be at least one of Ti and Mg; x>0; y>0; 1-x-y>0; 1≤ a ≤1.1 and 0< b ≤0.01 ([0044]-[0045]).											However, Iwanaga is silent as to the cathode material being surface-doped with element M selected from the group recited in instant claim 26. 							Fu teaches mixing a doping material containing Mg with a sintered product of a lithium source and a sintered cathode material precursor, before performing the third sintering (Pages 2-4; Example 13).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a doping material containing Mg with the sintered product from step (2) before performing the third sintering in order to improve the cycling stability as taught by Fu (Page 2).
Regarding claim 28, Iwanaga as modified by Fu teaches the cathode material of claim 26 but does not explicitly teach the cathode material being represented by one of the three compositions recited in claim 28.  However, in Iwanaga’s cathode material, Iwanaga teaches that the amount of Li ranges from 0.85 to 1.05, the amount of Ni ranges from 0.65 to 1, the amount of Co ranges from 0.05 to 0.3, the amount of Al ranges from 0.01 to 0.1 and the amount of M2 such as Ti or Mg ranges from 0 to 0.05, where the first, second and fifth compositions claimed in instant claim 24 all comprise amounts of Li, Ni, Co, Al and Ti which are within the respective ranges disclosed in Iwanaga. Furthermore, Fu teaches the cathode material being surface doped with an element M such as Mg or Zr, wherein an amount of M ranges from 0 to 0.1 (Page 2) such that the presently claimed amounts of Zr in the compositions recited in instant claim 28 are within the ranges taught by Fu above. Accordingly, the first composition recited in claim 28 is found to be obvious over the teachings of Iwanaga and Fu.
Regarding claim 34, Nakayama teaches the method of claim 31 but is silent as to the doping material being selected from the group recited in instant claim 34..					Fu teaches a doping material containing Ti such as TiO2 for doping a cathode active material with Ti (Pages 2-4; Example 13).									However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use TiO2 as a doping material because TiO2 is a well-known Ti source for doping Ti in a cathode active material as taught by Fu (Pages 2 & 4). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 II.
Regarding claim 35, Iwanaga teaches a method of preparing the cathode material of claim 26, comprising:												(1) performing a first sintering (i.e roasting step) on a ternary cathode material precursor with a formula of Ni1-x-yCoxAly(OH)2+y ([0074]-[0075] & [0080]);						(2) mixing a lithium source with the sintered product from step (1) followed by a second sintering (i.e pre-firing step), wherein a first doping material containing element M’ is mixed and sintered with the precursor prior to the first sintering in step (1) ([0080] & [0094]);			(3) performing a third sintering (i.e main firing step) on the sintered product from step (2), thereby obtaining the cathode material of claim 21 which is bulk-doped with element M ([0094]).													However, Iwanaga is silent as to mixing a second doping material containing element M with the sintered product from step (2) before performing the third sintering.			Fu teaches mixing a doping material containing Mg with a sintered product of a lithium source and a sintered cathode material precursor, before performing the third sintering (Pages 2-4; Example 13).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a doping material containing Mg with the sintered product from step (2) before performing the third sintering in order to improve the cycling stability as taught by Fu (Page 2).
Regarding claims 37-38, Iwanaga as modified by Fu teaches the method of claim 35, wherein the second doping material is MgO (Fu - Example 13) and the lithium source is lithium hydroxide (Iwanaga – [0091]) but is silent as to the first doping material being one selected from the group listed in instant claim 37. 								However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use TiO2 as the first doping material because TiO2 is a well-known Ti source for doping Ti in a positive electrode active material as taught by Fu (Pages 2 & 4). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 II.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1) in view of Fu (CN104409700A), as applied to claims 26-27, 34-35, 37-38 & 40 above, and further in view of Kurita (US 2017/0187031 A1).
Regarding claims 29-30, Iwanaga as modified by Fu teaches the cathode material of claim 26 but is silent as to the cathode material having a surface alkali residue content of no more than 0.8 wt%, wherein the surface alkali residue is a total weight content of LiOH and Li2CO3 on surface as measured by titration (claim 29) and wherein the surface alkali residue content is in a range of 0.5 wt% to 0.75 wt% (claim 30).							Kurita teaches a cathode material, wherein a surface alkali residue content on the cathode material is preferably in a range of 0.3 wt% to 1.3 wt% ([0058]) which overlaps with the presently claimed range.										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to limit the surface alkali residue content of the cathode material to a range of 0.3 wt% to 1.3 wt% in order to obtain higher cycle performance and improve the stability of the cathode paste as taught by Kurita ([0058]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1) in view of Arimura (US 2020/0303734 A1) and Kageura (US 2020/0274158 A1).
Regarding claim 32, Iwanaga teaches the method of claim 31 but is silent as to a fourth sintering which is conducted on the sintered product from step (3) after flushing with a carbonated water or carbon dioxide gas stream.								Arimura teaches a method of producing a cathode material, wherein a sintering step (i.e re-calcination step) is performed on a sintered cathode material after flushing with water ([0136]-[0145]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform a fourth sintering step on the sintered product from step (3) after washing with water in order to remove impurities from the calcined product in step (3) of Iwanaga as taught by Arimura ([0136] & [0152]). Furthermore, while Arimura is silent as to washing with a carbonated water or carbon dioxide gas stream, Kageura teaches that a washing step after obtaining a sintered cathode material can be performing using pure water or an alkaline washing solution such as carbonated water as taught by Kageura ([0153]-[0156]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 II.   

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US 2014/0186709 A1) in view of Fu (CN104409700A), as applied to claims 26-27, 34-35, 37-38 & 40 above, and further in view of Arimura (US 2020/0303734 A1) and Kageura (US 2020/0274158 A1).
Regarding claim 36, Iwanaga as modified by Fu teaches the method of claim 35 but is silent as to a fourth sintering which is conducted on the sintered product from step (3) after flushing with a carbonated water or carbon dioxide gas stream. 						Arimura teaches a method of producing a cathode material, wherein a sintering step (i.e re-calcination step) is performed on a sintered cathode material after flushing with water ([0136]-[0145]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform a fourth sintering step on the sintered product from step (3) after washing with water in order to remove impurities from the calcined product in step (3) of Iwanaga as taught by Arimura ([0136] & [0152]). Furthermore, while Arimura is silent as to washing with a carbonated water or carbon dioxide gas stream, Kageura teaches that a washing step after obtaining a sintered cathode material can be performing using pure water or an alkaline washing solution such as carbonated water as taught by Kageura ([0153]-[0156]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 II.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Iwanaga does not fairly teach or suggest the presently claimed nickel-cobalt-aluminum ternary cathode material bulk doped with element M, the examiner respectfully disagrees.										In particular, applicant argues that Iwanaga teaches a mole fraction x of M2 ranging from 0.05 to 0.3 and thus is silent as to a mole fraction b satisfying 0<b≤0.01. While paragraph [0044] denotes the general formula (2) as LibNi1-x-y-zCoxAly-M2xO2, it appears that the subscript x for M2 appears to be a typo since the same paragraph also describes a mole fraction with subscript “z”, ranging from 0 to 0.05, which is not shown in the general formula (2). One skilled in the art would surmise that the general formula (2) should instead read LibNi1-x-y-zCoxAly-M2zO2 at least based on the compositions of the inventive cathode materials of examples 4 & 5 in Iwanaga (Tables 1-2). It is noted that the minimum value of x is 0.05 ([0045]) which is more than the mole fraction of M2 in examples 4 & 5. Accordingly, the mole fraction of M2 in Iwanaga’s cathode material (i.e “z”) overlaps with the mole fraction of M2 for the cathode material of the instantly claimed invention.											With regards to applicant’s arguments that the presently claimed invention produces unexpected results, it is noted that the subject matter of claims 1 & 26 is found to be obvious respectively over Iwanaga and over Iwanaga and Fu as presented shown in the above rejections. Specifically, the composition of the cathode material of claim 1 overlaps with the composition of Iwanaga’s cathode material. Similarly, the composition of the cathode material recited in claim 26 overlaps with the composition of Iwanaga’s cathode material as modified by Fu. Therefore, the unexpected results observed in the presently claimed invention would be expected to be shared by the cathode material of Iwanaga at least where the compositions overlap (and similarly where the composition of Iwanaga’s cathode material as modified by Fu overlaps with the composition recited in claim 26). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 										Thus, in view of the foregoing, claims 21-40 stand rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727